Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-7, 12, and 16-17 are examined in accordance to the elected species. Claims 2, 8-11, and 13-15 are canceled. The amendment filed on 12/13/2021 in response to the Non-Final office Action of 09/22/2021 is acknowledged and has been entered.

Action Summary
Claims 1, 3-7 and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Gudkov et al. (US2002/0006941 A1) as evidenced by Cancer.Net Editorial Board, 03/2018 in view of and Burdelya et al., Cancer Res 2006; 66(19): 9356-61 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3-7 and 12 remain rejected and new claim 16 is rejected under 35 U.S.C. 103 as being un-patentable over Gudkov et al. (US2002/0006941 A1) as evidenced by Cancer.Net Editorial Board, 03/2018 in view of and Burdelya et al., Cancer Res 2006; 66(19): 9356-61.
chemotherapeutic agent to a mammal to treat a cancer, and administration of a sufficient amount of a temporary p53 inhibitor to the mammal to reversibly inhibit p53 activity, wherein the dose of the chemotherapeutic agent is greater than a dose of the identical chemotherapeutic agent required to treat the cancer in the absence of administration of the p53 inhibitor, see claim 40. The p53 inhibitor can be administered to a mammal including human, see para [0115]. Gudkov et al. also teaches A method of treating a disease or condition wherein inhibition of p53 activity provides a benefit comprising administering a therapeutically effective amount of a temporary p53 inhibitor to an individual suffering from the disease or condition, see claim 1, wherein the disease or condition comprises a p53-deficient cancerous tumor, see claim 2. Moreover, Gudkov et al. teaches the preferred p53 inhibitors include compound of structural V which is known as pifithrin-alpha, see para [0118]. Gudkov et al. teaches the temporary p53 inhibitor can be used in combination with a cancer therapy, such as radiotherapy or chemotherapy. In particular, a p53 inhibitor can be used in conjunction with chemotherapeutic drugs, such as cisplatin, para [0128]. The individual components of such a combination can be administered either sequentially or simultaneously from the same or separate pharmaceutical formulations, see para [0130]. The simultaneous administration can be taken as combined in a single pharmaceutical composition. The sequential administration encompasses the administration of the p53 inhibitor followed by the administration of the chemotherapeutic drug. That means the p53 is administered is administered previously to the chemotherapeutic drug. Furthermore, Gudkov et al. teaches by administering a therapeutic p53 inhibitor, normal cell is protected, and the dose of the 
Gudkov et al. does not teach the cancer is breast cancer (the elected cancer). 
Burdelya et al. teaches tumors maintaining wild-type p53 in their stroma were formed by cells of similar origin but deficient in retroviral production due to the deletion of the packaging signal in the retroviral vector. Comparison of these tumor models, differing only in p53 status of their stromas, showed that tumors with p53-deficient stroma were significantly more sensitive to experimental chemotherapy and radiotherapy. A similar effect was achieved when anticancer treatment was combined with pharmacologic suppression of p53 by the cyclic form of pifithrin A, a small-molecule inhibitor of p53. Potentiation of the anticancer effect of chemotherapy and radiotherapy by p53 suppression in the tumor stroma is likely to be due to the increased sensitivity of p53-deficient endothelium to genotoxic stress as shown both in cell 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the method taught by Gudkov et al. to potentialize the anticancer effect of cisplatin or radiation therapy and to reduce or treat p53 mutated breast cancer and p53 mutated breast cancer patients that have been treated with aromatase inhibitors. The motivation to do so is because Gudkov et al. teaches p53 inhibitor such as pifithrin-alpha is known to treat condition or disease implicated by p53 and because Burdelya et al. teaches p53 inhibition with PTF-α is a plausible approach for improving the efficacy of anticancer chemotherapy and radiotherapy in p53-deficient tumors in the clinic, see page 9360, left col, third para and Abstract. As such one would reasonably expect the method taught by Gudkov et al. to effectively potentialize the anticancer effect of cisplatin or radiation therapy in p-53 mutated breast cancer and to treat P53-mutated breast cancer with success.
Accordingly, the recitation “wherein the anti-tumor effect of the anti-cancer treatment is increased when administered with the temporary inhibitor of p53 than when an identical dose of the anti-cancer treatment is administered without the temporary inhibitor of p53”; said recitation appears to be the intended result of the claimed method step. Since said method step is obvious over the obvious teachings of the combined prior art, i.e. the same compound, the same dose (0.001 mg/kg to 200 mg/kg) as disclosed in the instant specification, and the 
Moreover, with respect to the administration of the temporary p53 inhibitor is interrupted previously to stopping the administration of the anticancer agent, said limitation appears to be the inherent characteristic of the temporary p53 inhibitor administration and the anticancer agent. Since the prior art in combination renders obvious the claimed administration of a temporary p53 inhibitor and administration an anticancer agent, said characteristic is necessarily present absent evidence to the contrary. 
	Applicants’ argument and Response to Applicants’ argument
Applicants Gudkov et al. only uses transformed mouse embryonic fibroblast C8 (p53 WT) and A4 (p53 null) cells to study the ability of PFT-α to suppress p53 activity in the presence and absence of genotoxic stress. However, these models of transformed mouse embryonic fibroblasts do not represent in vivo human cancers based on the references 1-5 cited by Applicant; in particular, they do not represent the heterogeneity of patient cancers and the drug response properties of human tumors. Thus, the results obtained from such in vitro models have no predictive value for clinical applications. A preclinical screening step in drug development must predict not only the antitumor activity of a compound, but also in which tumor type or tumor subtype the compound will be effective and its predictive dose-ranges for clinical application. Thus, the capacity of PFT-α to potentialize the anticancer treatment on deficient p53 cells is purportedly obtained in Gudkov et al, based on in vitro models that do not represent in vivo human cancers, as required e.g. in new claim 16. In response, the Examiner finds Applicant’s argument not persuasive. The Examiner considers and acknowledges 
Applicant argues that Gudkov et al. does not provide experimental data to support the purported ability of PTFα to potentialize the antitumor effect of radiation treatment on p53 deficient xenograft in p53 +/+ mice. Gudkov et al. does not potentialize the effect of radiation therapy or chemotherapy on in vivo p53-deficient tumors. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, Gudkov et al. teaches with respect to tests using gamma radiation, it surprisingly was found that a compound of structural formula (I) or (II), e.g., pifithrin-alpha, does not protect p53-deficient cells (A4) from radiation, but to the contrary, at a concentration of 20 µM, potentiates radio-sensitivity of p53-deficient cells. PFT-.alpha., therefore, demonstrates the unexpected dual benefit of potentiating radiation with respect to p53-deficient cancer cells, while inhibiting p53 activity in p53-containing cells, thereby protecting such cells from the effects of radiation, see para [0164].The PFT-α. and PFT-β. illustrate the therapeutic use of temporary p53 inhibitors to reduce the side effects of in vivo testing using PFT-α and PFT-β illustrate the therapeutic use of temporary p53 inhibitors to reduce the side effects of radiation therapy or chemotherapy for human cancers that have lost functional p53. Because the effects of PFT-α and PFT-β are p53 dependent, the compounds do not affect the sensitivity of such tumors to treatment. Based on the teaching of Gudkov et al., one would reasonably expect the combination of PFT-α with radiation or with a chemotherapeutic agent to potentialize the anticancer effect of the radiation therapy or the chemotherapeutic agent with success. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of non-obviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In the present case, since Gudkov et al. does provide in vitro and in vivo data or support the notion that PT-α in combination with either a chemotherapeutic agent or radiation therapy would sensitize and/or reduce the side effects of the chemotherapeutic agent or radiation therapy with success. In fact, both reduction of side effects and sensitization of the chemotherapeutic agent or radiation therapy encompass the term “potentializing” claimed as the instant specification does not define the term “potentializing”. Additionally, MPEP 2121.01 states that “A reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)”. In the present case, before the date of Applicants' invention, 
Lastly, Applicant argues that Fig. 1 and Example 1 of the instant specification demonstrate the improved therapeutic effects of the combination of a p53 inhibitor (pifithrin-α) with an anti-cancer treatment (cisplatin) on the reduction of tumor volume. This Declaration provides further evidence as to the non-obviousness of the invention in view of the cite references. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Fig. 1 and Example 1 of the instant specification demonstrate the improved therapeutic effects of the combination of a p53 inhibitor (pifithrin-α) with an anti-cancer treatment (cisplatin) on the reduction of tumor volume. However, the Examiner contends such asserted unexpected results are expected in view of Gudkov et al. and Burdelya et al. Specifically, Gudkov et al. clearly teaches FIG. 15 is a plot of tumor volume vs. days for C57BL mice treated with cyclophosphamide (CTX), with and without administration of PFT-β. The mice were treated with CTX at days 0, 1, and 2, and tumor volume was monitored for sixteen days. Mice treated with PFT-β. exhibited a substantial decrease in tumor growth, see para [0181]. Burdelya et al. teaches potentiation of the anticancer effect of chemotherapy and radiotherapy by p53 suppression in the tumor stroma is likely to be due to the increased sensitivity of p53-in vivo testing using PFT-α and PFT-β illustrate the therapeutic use of temporary p53 inhibitors to reduce the side effects of radiation therapy or chemotherapy for human cancers that have lost functional p53. Because the effects of PFT-α and PFT-β are p53 dependent, the compounds do not affect the sensitivity of such tumors to treatment. Moreover, Burdelya et al. teaches the tumor specificity of the chemo-sensitizing and radio-sensitizing effects of PFTα shown in this study suggests that p53 inhibition is a plausible approach for improving the efficacy of anticancer chemotherapy and radiotherapy in the clinic, see page 9360, left col, third para. Based on the teachings of Gudkov et al. and Burdelya et al., one would reasonably expect the combination of PFT-α with radiation therapy or with a chemotherapeutic agent to potentialize the anticancer effect of the radiation therapy or the chemotherapeutic agent by reducing tumor growth or tumor volume with success. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628